Title: From Thomas Jefferson to Mary Jefferson Eppes, 13 July 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria.
            Monticello July 13. 98.
          
          I arrived here on the 3d. inst. expecting to have found you here and we have been ever since imagining that every sound we heard was that of the carriage which was once more to bring us together. it was not till yesterday I learnt by the reciept of mr Eppes’s letter of June 30th. that you had been sick, and were only on the recovery at that date. a preceding letter of his, referred to in that of the 30th. must have miscarried. we are now infinitely more anxious, not so much for your arrival here as your firm establishment in health, and that you may not be thrown back by your journey. much therefore, my dear, as I wish to see you, I beg  you not to attempt the journey till you are quite strong enough, & then only by short day’s journies. a relapse will only keep us the longer asunder and is much more formidable than a first attack. your sister & family are with me. I would have gone to you instantly on the reciept of mr Eppes’s letter, had that not assured me you were well enough to take the bark. it would also have stopped my workmen here, who cannot proceed an hour without me, and I am anxious to provide a cover which may enable me to have my family & friends about me. nurse yourself therefore with all possible care for your own sake, for mine, and that of all those who love you, and do not attempt to move sooner or quicker than your health admits. present me affectionately to Mr. Eppes father & son, to mrs Eppes & all the family, and be assured that my impatience to see you can only be moderated by the stronger desire that your health may be safely & firmly re-established. Adieu affectionately
          
            Th: J.
          
        